                                          Case 2:20-cv-00336-KJM-CKD Document 33 Filed 06/10/20 Page 1 of 3


                                      1   MARK S. POSARD (SBN: 208790)
                                          I. HOOSHIE BROOMAND (SBN: 210206)
                                      2   DANNY A. BARAK (SBN: 252066)
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      3   3 Parkcenter Drive, Suite 200
                                          Sacramento, CA 95825
                                      4   Telephone: (916) 565-2900
                                          Facsimile: (916) 920-4402
                                      5   mposard@grsm.com
                                          hbroomand@grsm.com
                                      6   dbarak@grsm.com

                                      7   AARON F. SMEALL, Pro Hac Vice
                                          SMITH SLUSKY, POHREN & ROGERS, LLP
                                      8   8712 W. Dodge Road, Suite 400
                                          Omaha, Nebraska 68114
                                      9   Telephone: (402) 392-0101
                                          asmeall@smithslusky.com
                                     10

                                     11   Attorneys for Plaintiff
Gordon Rees Scully Mansukhani, LLP




                                          ROTH GRADING, INC. dba IMPACT ROLLER TECHNOLOGY
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13                          IN THE UNITED STATES DISTRICT COURT

                                     14                       FOR THE EASTERN DISTRICT OF CALIFORNIA

                                     15   ROTH GRADING, INC. dba IMPACT                    )   CASE NO. 2:20-cv-00336-KJM-CKD
                                          ROLLER TECHNOLOGY,                               )
                                     16                                                    )   JOINT REQUEST TO CONTINUE
                                                                          Plaintiff,       )   STATUS CONFERENCE
                                     17                                                    )
                                                 vs.                                       )
                                     18                                                        Date: June 26, 2020
                                                                                           )
                                          MARTIN BROTHERS CONSTRUCTION, a                      Time: 10:30 a.m.
                                     19   California Corporation,                          )
                                                                                           )
                                     20                                   Defendant.       )
                                                                                           )
                                     21

                                     22          COME NOW the Parties, by and through their undersigned Counsel and hereby move the

                                     23   Court to Continue the Status (Pretrial Scheduling) Conference and, in support thereof, show the

                                     24   Court as follows:

                                     25          1.      The Status (Pretrial Scheduling) Conference is presently set for June 26, 2020 at

                                     26   10:30 a.m. (Filing #15, #26).

                                     27          2.      There is presently pending before the Court Defendant’s Rule 12 Motion to

                                     28   Dismiss (Filing #21) which may dispose of certain claims or defenses or otherwise narrow the
                                                                                        -1-
                                                           JOINT REQUEST TO CONTINUE STATUS CONFERENCE
                                                                                                      Case No. 2:20-cv-00336-KJM-CKD
                                          Case 2:20-cv-00336-KJM-CKD Document 33 Filed 06/10/20 Page 2 of 3


                                      1   issues before the Court herein.

                                      2          3.      Although the parties have continued to meet and confer as required by

                                      3   Fed.R.Civ.P. 26 and L.R. 240, the contents of a Joint Status Report and Rule 26(f) Discovery

                                      4   Plan will necessarily be impacted by the Court’s rulings on Defendant’s Motion to Dismiss.

                                      5          4.      Further, Plaintiff and Defendant have stipulated to permit Plaintiff to amend its

                                      6   Complaint herein and, upon such Amendment, Defendant will be required to file an Answer or

                                      7   other responsive pleading thereto.

                                      8          5.      This motion is not brought solely for purposes of delay or any other

                                      9   impermissible purpose and the relief herein requested serves the interests of judicial economy so

                                     10   that issues which may be mooted need not be presented to the Court in the Rule 26 Conference

                                     11   and Report.
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12          WHEREFORE, the Parties request this Court enter an Order continuing the Status
      Sacramento, CA 95825




                                     13   (Pretrial Scheduling) Conference to a date to be set approximately 30 days after the Court’s

                                     14   Ruling on Defendant’s Motion to Dismiss.

                                     15

                                     16   Dated: June 1, 2020                        GORDON REES SCULLY MANSUKHANI, LLP
                                     17                                                  By:    /s/ I. Hooshie Broomand
                                                                                                Mark S. Posard
                                     18                                                         I. Hooshie Broomand
                                                                                                Danny A. Barak
                                     19                                                         Attorneys for Plaintiff ROTH
                                                                                                GRADING, INC. dba IMPACT
                                     20                                                         ROLLER TECHNOLOGY
                                     21

                                     22   Dated: June 1, 2020                        SMITH SLUSKY, POHREN & ROGERS, LLP
                                     23                                                  By:    /s/ Aaron F. Smeall (as authorized
                                                                                                on June 1, 2020)
                                     24                                                         Aaron F. Smeall, PHV
                                                                                                8712 W. Dodge Road, Suite 400
                                     25                                                         Omaha, Nebraska 68114
                                                                                                Attorneys for Plaintiff ROTH
                                     26                                                         GRADING, INC. dba IMPACT
                                                                                                ROLLER TECHNOLOGY
                                     27

                                     28
                                                                                -2-
                                                           JOINT REQUEST TO CONTINUE STATUS CONFERENCE
                                                                                         Case No. 2:20-cv-00336-KJM-CKD
                                          Case 2:20-cv-00336-KJM-CKD Document 33 Filed 06/10/20 Page 3 of 3


                                      1
                                          Dated: June 1, 2020                                NAGELY, KIRBY, WINBERRY, LLP
                                      2
                                                                                                  By:    /s/ James R. Kirby (as authorized
                                      3                                                                  on June 1, 2020)
                                                                                                         James R. Kirby, II (SBN: 88911)
                                      4                                                                  Lanny T. Winberry (SBN: 85342)
                                                                                                         8801 Folsom Blvd, Suite 172
                                      5                                                                  Sacramento, CA 95826
                                                                                                         Attorneys for Defendant ROTH
                                      6                                                                  GRADING, INC. dba IMPACT
                                                                                                         ROLLER TECHNOLOGY
                                      7

                                      8

                                      9     -----------------------------------------------------------------------------------------------------------------
                                     10
                                                                                            ORDER
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                     IT IS ORDERED that the Status (Pretrial Scheduling) Conference scheduled for
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13
                                            June 26, 2020, is VACATED. The Status Conference will be reset, if necessary, upon
                                     14
                                            resolution of the pending motion.
                                     15
                                            DATED: June 10, 2020.
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                   -3-
                                                              JOINT REQUEST TO CONTINUE STATUS CONFERENCE
                                                                                            Case No. 2:20-cv-00336-KJM-CKD
